Exhibit 10.26
DRESSER-RAND GROUP INC.
STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK
These Standard Terms and Conditions apply to any Award of restricted Common
Shares (the “Restricted Shares”) granted to an employee of the Company under the
Dresser-Rand Group Inc. 2008 Stock Incentive Plan, as amended (the “Plan”), on
or after January 1, 2010, which are evidenced by a Grant Notice or an action of
the Committee that specifically refers to these Standard Terms and Conditions.

1.   TERMS OF RESTRICTED SHARES       Dresser-Rand Group Inc., a Delaware
corporation (the “Company”) has granted to the Grantee named in the Grant Notice
provided to said Grantee herewith (the “Grant Notice”) an award of a number of
Restricted Shares (the “Award”) of the Company’s common stock, $0.01 par value
per share specified in the Grant Notice. The Award is the terms and subject to
the conditions set forth in the Grant Notice, these Standard Terms and
Conditions, and the Plan, each as amended from time to time. For purposes of
these Standard Terms and Conditions and the Grant Notice, any reference to the
Company shall, unless the context requires otherwise, include a reference to any
Affiliate, as such term is defined in the Plan. Capitalized terms not defined in
this document have the meaning given to them in Plan or Grant Notice.   2.  
VESTING OF RESTRICTED STOCK       The Restricted Shares are subject to
forfeiture and may not be sold, assigned, transferred, pledged or otherwise
directly or indirectly encumbered or disposed of (collectively, “Transferred”)
until the expiration of a “Period of Restriction” specified in the Grant Notice.
Except as otherwise provided herein, the Period of Restriction shall expire on
each of the dates set forth in the Grant Notice as long as the Grantee remains
an employee of the Company or other service provider to the Company on the
applicable vesting date.       Notwithstanding anything contained in these
Standard Terms and Conditions to the contrary, (i) if the Grantee’s employment
terminates by reason of death or Disability during the Period of Restriction, a
pro rata portion of the Restricted Shares subject to the next vesting date shall
become nonforfeitable, and unless otherwise determined by the Committee, the
remaining Restricted Shares shall be forfeited as of the date of such
termination, (ii) subject to Section 8, if the Grantee’s employment terminates
due to the Grantee’s Retirement (as defined in Section 16.F below), the
Restricted Shares shall continue to vest and become nonforfeitable under the
schedule described in the Grant Notice, and (iii) if the Grantee’s employment
terminates for any reason other than death, Disability or Retirement, any
Restricted Shares held by the Grantee for which the Period of Restriction has
not then expired shall be forfeited as of the date of such termination. For
purposes of this Section 2, “pro-rata portion” means a

1



--------------------------------------------------------------------------------



 



    percentage, where the numerator is the number of days between (a) the later
of the grant date or last vesting date and (b) the Grantee’s termination, and
the denominator is the number of days between (y) the later of the grant date or
the last vesting date and (z) the final vesting date.

3.   RIGHTS AS STOCKHOLDER/LEGEND       The Grantee shall have the right to vote
the Restricted Shares, but shall otherwise enjoy none of the rights of a
stockholder (including the right to receive dividends or equivalent payments)
during the Period of Restriction.       The Restricted Shares shall be
registered in the Grantee’s name on the Grant Date through a book entry credit
in the records of the Company’s transfer agent, but shall be recorded as
restricted non-dividend paying shares of Common Shares until the expiration of
the Period of Restriction. Upon the expiration of the Period of Restriction with
respect to any Restricted Shares, the Company shall instruct its transfer agent
to record such shares as unrestricted. In the event any stock certificates are
issued in respect of the Restricted Shares during the Period of Restriction,
such certificates shall bear a restrictive legend determined by the Committee
until the expiration of the Period of Restriction with respect to such shares.  
4.   CHANGE IN CONTROL       Unless otherwise provided in an employment,
severance or other agreement between the Company and the Grantee, the Committee
shall determine the effect of a Change in Control on the Restricted Shares.
Without limitation, the Committee may provide for the acceleration of vesting
of, or the lapse of transfer or other similar restrictions on, any unvested
Restricted Shares or for the assumption or substitution of Restricted Shares by
the Grantee’s employer (or the parent or an Affiliate of such employer) or other
service recipient that engages the Grantee immediately following the Change in
Control.   5.   RESTRICTIONS ON RESALES OF SHARES       The Company may impose
such restrictions, conditions or limitations as it determines appropriate as to
the timing and manner of any resales by the Grantee or other subsequent
transfers by the Grantee of any Restricted Shares, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by the Grantee and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.   6.   INCOME TAXES       The Company shall not
instruct the transfer agent to remove the restrictions applicable to any
Restricted Shares at the expiration of the Period of Restriction unless and
until the Grantee has made arrangements satisfactory to the Committee

2



--------------------------------------------------------------------------------



 



    to satisfy applicable withholding tax obligations. Unless otherwise
permitted by the Committee, withholding shall be effected by withholding Common
Shares that vest on the applicable vesting date. The Grantee acknowledges that
the Company shall have the right to deduct any taxes required to be withheld by
law in connection with the vesting of the Restricted Shares from any amounts
payable by it to the Grantee (including, without limitation, future cash wages).

7.   NON-TRANSFERABILITY OF AWARD       The Grantee represents and warrants that
the Restricted Shares are being acquired by the Grantee solely for the Grantee’s
own account for investment and not with a view to or for sale in connection with
any distribution thereof. The Grantee further understands, acknowledges and
agrees that, except as otherwise provided in the Plan, prior to their vesting,
the Restricted Shares may not be sold, assigned, transferred, pledged or
otherwise directly or indirectly encumbered or disposed of except to the extent
expressly permitted hereby and at all times in compliance with the U.S.
Securities Act of 1933, as amended, and the rules and regulations of the
Securities Exchange Commission thereunder, and in compliance with applicable
state securities or “blue sky” laws and non-U.S. securities laws. Unless
permitted by the Committee, prior to their vesting, the Restricted Shares may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated by the Grantee other than by will or the laws of descent and
distribution.   8.   RESTRICTED ACTIVITIES

  A.   By accepting the Restricted Shares, the Grantee acknowledges and agrees
that (i) the Company is engaged in a highly competitive business; (ii) the
Company has expended considerable time and resources to develop goodwill with
its customers, vendors, and others, and to create, protect, and exploit its
Confidential Information (as defined in Section 16.B below); (iii) the Company
must continue to prevent the dilution of its goodwill and unauthorized use or
disclosure of its Confidential Information to avoid irreparable harm to its
legitimate business interests; (iv) the Grantee’s participation in or direction
of the Company’s day-to-day operations and strategic planning are an integral
part of the Company’s continued success and goodwill; (v) in the period between
the Grantee’s notice to the Committee of the Grantee’s Retirement and the date
of the Grantee’s Retirement (the “Transition Period”), the Grantee will
participate in identifying a successor, transitioning his or her
responsibilities to and training a successor, and engaging in other transition
activities (the “Transition Process”); (vi) given the Grantee’s position and
responsibilities, including during the Transition Period, he or she necessarily
will be relying on and/or creating Confidential Information that belongs to the
Company and enhances the Company’s goodwill; during the Transition Process will
be transmitting Confidential Information to his or her successor; and in
carrying out his or her responsibilities, including during the Transition
Process, the Grantee in

3



--------------------------------------------------------------------------------



 



      turn will be relying on the Company’s goodwill and the disclosure by the
Company to him or her of Confidential Information; (vii) the Grantee will have
access to Confidential Information, including concerning the Transition Process,
that could be used by any competitor of the Company in a manner that would
irreparably harm the Company’s competitive position in the marketplace and
dilute its goodwill; (viii) the Grantee’s engaging in any of the Restricted
Activities during the Restriction Period would result in the inevitable
disclosure or use of Confidential Information for the Competitor’s benefit or to
the detriment of the Company; (ix) the Grantee will return to the Company upon
Retirement all the Confidential Information, in whatever form or media and all
copies thereof, in his or her possession, custody, or control; (x) by giving
advance notice of his or her Retirement, the Grantee represents that he or she
will not engage in the Restricted Activities; (xi) the Company is relying on
such representation in providing the Grantee continuing access to Confidential
Information and authorizing him or her to engage in the Transition Process and
other activities that will create new and additional Confidential Information
during the Transition Period; and (xi) absent the Grantee’s agreement to this
Section 8, the Company would not authorize the Grantee to participate in the
Transition Process and engage in other activities that provide access to or
create new and additional Confidential Information in an unfettered fashion; and
would not provide for the continued vesting of the Restricted Shares upon
Retirement as provided for in Section 2.

  B.   The Company, by granting the Restricted Shares, and the Grantee, by
accepting the Restricted Shares, thus acknowledge and agree that during the
remaining term of the Grantee’s employment with the Company, including the
Transition Period, the Grantee (i) will receive Confidential Information that is
unique, proprietary, and valuable to the Company; (ii) will rely on and/or
create Confidential Information that is unique, proprietary, and valuable to the
Company; and (iii) will benefit, including without limitation by way of
increased earnings and earning capacity, from the goodwill the Company has
generated and from the Confidential Information.     C.   Accordingly, in
consideration of the promises of the Company set out in Section 8.B, the
Restricted Shares, and the extended vesting of the Restricted Shares upon
Retirement as provided for in Section 2, the Grantee agrees that:

  1.   He or she will not engage in any of the Restricted Activities (as defined
in Section 16.D below) during the Restriction Period (as defined in Section 16.E
below);     2.   If he or she engages in, or threatens to engage in, any of the
Restricted Activities during the Restriction Period or otherwise violates his or
her obligations under this Section 8, then (x) the

4



--------------------------------------------------------------------------------



 



      Restricted Shares held by the Grantee shall immediately be forfeited and
canceled (regardless of whether then vested or unvested) and (y) with respect to
any Restricted Shares that have been Transferred, the Grantee shall, at the
Company’s option, immediately pay to the Company the fair market value of the
Restricted Shares at the time of vesting;

  3.   If he or she engages in, or threatens to engage in, any of the Restricted
Activities during the Restriction Period or otherwise violates his or her
obligations under this Section 8, the Company would not have an adequate remedy
at law and would be irreparably harmed and, accordingly, that the Company shall
be entitled to equitable relief, including preliminary and permanent injunctions
and specific performance, in the event the Grantee engages or threatens to
engage in any of the Restricted Activities during the Restriction Period or
otherwise violates his or her obligations under this Section 8, without the
necessity of posting any bond or proving special damages or irreparable injury;
and     4.   Neither Section 8.C.2 nor Section 8.C.3 constitute the Company’s
exclusive remedy for a breach or threatened breach of the Grantee’s obligations
under this Section 8, but shall be in addition to all other remedies available
to the Company at law or equity.

  D.   By accepting the Restricted Shares, the Grantee acknowledges and agrees
that (i) the restrictions contained in this Section 8 are ancillary to an
otherwise enforceable agreement, including without limitation the mutual
promises and undertakings set out in Section 8.A and B, the Restricted Shares,
and the continued vesting of the Restricted Shares upon Retirement as provided
for in Section 2; (ii) the Company’s promises and undertakings set out in these
Standard Terms and Conditions, and in particular Section 8.B, the Grant Notice,
and the Plan, and the Grantee’s position and responsibilities with the Company
and his or her promises and undertakings set out in Section 8.A, give rise to
the Company’s interest in restricting the Grantee’s post-Retirement activities;
(iii) such restrictions are designed to enforce the Grantee’s promises and
undertakings set out in Section 8.A and his or her common-law obligations and
duties owed to the Company; (iv) the restrictions are reasonable and necessary,
are valid and enforceable, and do not impose a greater restraint than necessary
to protect the Company’s goodwill, Confidential Information, and other
legitimate business interests; (v) he or she will immediately notify the Company
in writing should he or she believe or be advised that the provisions of this
Section 8 are not, or likely are not, valid and enforceable; (vi) he or she will
not challenge the enforceability of this Section 8; (vii) absent the Grantee’s
agreement to this Section 8, the Company would not authorize the Grantee to
participate in the Transition Process and engage in other activities that
provide acces to or create new

5



--------------------------------------------------------------------------------



 



      and additional Confidential Information in an unfettered fashion; and
would not provide for the continued vesting of the Restricted Shares upon
Retirement as provided for in Section 2.

  E.   The provisions of Section 2 providing for the continued vesting of the
Restricted Shares upon Retirement and this Section 8 are mutually dependent and
not severable, and the Grantee acknowledges and agrees that the Company would
not provide for the continued vesting of the Restricted Shares upon Retirement
as provided for in Section 2 but for the Grantee’s promises set out in and the
enforceability of this Section 8. Accordingly, if Section 8 or any part of it is
ever declared to be illegal, invalid, or otherwise unenforceable in any respect
by a court of competent jurisdiction, then the Grantee agrees that (x) the
Restricted Shares held by the Grantee shall immediately be forfeited and
canceled (regardless of whether then vested or unvested) and (y) with respect to
any Restricted Shares that have been Transferred, the Grantee shall, at the
Company’s option, immediately pay to the Company the fair market value of the
Restricted Shares at the time of vesting; provided that if the scope of the
restrictions in this Section 8 as to time, geography, or scope of activities are
deemed by court of competent jurisdiction to exceed the limitations permitted by
applicable law, the Grantee and the Company agree that the restrictions so
deemed shall be, and are, automatically reformed to the maximum limitation
permitted by such law.

9.   THE PLAN AND OTHER AGREEMENTS       In addition to these Terms and
Conditions, the Award shall be subject to the terms of the Plan, which are
incorporated into these Standard Terms and Conditions by this reference. Certain
capitalized terms not otherwise defined herein are defined in the Plan. In the
event of a conflict between the terms and conditions of these Standard Terms and
Condition and the Plan, the Plan controls.       Subject to the next paragraph,
the Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Grantee and the Company regarding the
Award, and any prior agreements, commitments or negotiations concerning the
Award are superseded.       The Award (including the terms described herein) are
subject to the provisions of the Plan and, if the Grantee is outside the U.S.,
there may be an addendum containing special terms and conditions applicable to
grants in the Grantee’s country. The grant of the Restricted Shares to any such
Grantee is contingent upon the Grantee executing and returning any such addendum
in the manner directed by the Company.

6



--------------------------------------------------------------------------------



 



10.   NOT A CONTRACT FOR EMPLOYMENT.       Nothing in the Plan, in the Grant
Notice, these Standard Terms and Conditions or any other instrument executed
pursuant to the Plan shall confer upon the Grantee any right to continue in the
Company’s employ or service nor limit in any way the Company’s right to
terminate the Grantee’s employment or other service at any time for any reason.
  11.   SEVERABILITY.       Except as provided for in Section 8.E, in the event
that any provision of these Standard Terms and Conditions is declared to be
illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of these Standard Terms and Conditions shall not be affected
except to the extent necessary to reform or delete such illegal, invalid or
unenforceable provision.   12.   HEADINGS.       The headings preceding the text
of the sections hereof are inserted solely for convenience of reference, and
shall not constitute a part of these Standard Terms and Conditions, nor shall
they affect its meaning, construction or effect.   13.   FURTHER ASSURANCES.    
  Each party shall cooperate and take such action as may be reasonably requested
by another party in order to carry out the provisions and purposes of these
Standard Terms and Conditions.   14.   BINDING EFFECT.       These Standard
Terms and Conditions shall inure to the benefit of and be binding upon the
parties hereto and their respective permitted heirs, beneficiaries, successors
and assigns.   15.   ELECTRONIC DELIVERY       By executing the Grant Notice,
the Grantee hereby consents to the delivery of information (including, without
limitation, information required to be delivered to the Grantee pursuant to
applicable securities laws) regarding the Company and the Affiliates the Plan,
and the Restricted Shares via Company web site or other electronic delivery.  
16.   DEFINITIONS       For purposes hereof, the following terms shall have the
following meanings:

7



--------------------------------------------------------------------------------



 



  A.   “Competitor” shall mean any person or entity that carries on business
activities in competition with the activities of the Company, including but not
limited to (i) suppliers of rotating equipment, services and solutions for
applications in the oil, gas, petrochemical and process industries including for
oil and gas production; high-pressure gas injection, gas lift and other
applications for enhanced oil recovery; natural gas production and processing;
gas liquefaction; gas gathering, transmission and storage; hydrogen, wet and
coker gas, synthesis gas, carbon dioxide and other applications for the
refining, fertilizer and petrochemical markets; (ii) several applications for
the armed forces; (iii) applications for general industrial markets such as
paper, steel, sugar, and distributed and independent power generation;
(iv) competing environmental solutions such as compressed air energy storage,
combined heat and power, air separations, bio fuels, and wave or wind energy; or
(v) servicing the Company’s installed base of equipment, and the installed base
of the Company’s class of equipment of other suppliers through the provision of
parts, repairs, overhauls, operation and maintenance, upgrades, revamps, applied
technology solutions, coatings, field services, technical support and other
extended services. The term “Competitor” specifically includes but is not
limited to the centrifugal turbo and reciprocating compressor, steam turbine,
rotating machinery, related aftermarket parts and services (including repairs,
revamps, re-rates, upgrades, applied technology, overhauls, remanufacturing,
installation and start-up) and other competing businesses of (x) GE Oil &
Gas/Nuovo Pignone, Siemens (including TurboCare), Solar Turbines, Inc.,
Rolls-Royce Group plc, Elliott Company, General Electric, Alstom, Mitsubishi
Heavy Industries, Hitachi, MAN Turbo, Hickham USA, Sulzer Turbo Services, Wood
Group, Burckhardt Compression, Neuman & Esser Group, Ariel Corp., Thomassen
Mitsui & Co., Ltd., Ebara, Shin Nippon Machinery Co. Ltd., Caterpillar Inc.,
Solar, Hoerbiger, or, if those corporate names are not formally correct, the
businesses commonly referred to by those names; and (y) the successors to,
assigns of, and affiliates of the persons or entities described in clause (x).  
  B.   “Confidential Information” shall mean, without limitation, all documents
or information, in whatever form or medium, or consisting of knowledge or
“know-how” whether or not recorded in any medium, concerning or evidencing
sales; costs; pricing; strategies; forecasts and long range plans; financial and
tax information; personnel information (including without limitation
compensation, other terms of employment, or performance other than as concerns
solely the Grantee); business, marketing and operational projections, plans, and
opportunities; and customer, vendor, and supplier information; but excluding any
such information that is or becomes generally available to the public other than
as a result of any unauthorized disclosure or breach of duty by the Grantee.

8



--------------------------------------------------------------------------------



 



  C.   “Noncompetition Area” shall mean the following geographic areas to the
extent the Grantee’s duties and responsibilities for the Company take or took
place anywhere in or are or were directed at any part of: (i) any foreign
country in which the Company has provided, sold, or installed its services,
products, or systems or has definitive plans to provide, sell, or install its
services, products, or systems during the Grantee’s employment by the Company;
and (ii) any state or territory of the United States of America.     D.  
“Restricted Activities” means:

  1.   The Grantee, whether on his or her own behalf or on behalf of any other
individual, partnership, firm, corporation, or business organization, either
directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person who is
then employed by or otherwise engaged to perform services for the Company, or
any person who at the time of the Grantee’s conduct had been employed by the
Company within the previous 12 months, to leave that employment or cease
performing those services;     2.   The Grantee, whether on his or her own
behalf or on behalf of any other individual, partnership, firm, corporation, or
business organization, either directly or indirectly soliciting, inducing,
persuading, or enticing, or assisting another to solicit, induce, persuade, or
entice, any person or entity who is then a customer, supplier, or vendor of the
Company to cease being a customer, supplier, or vendor of the Company or to
divert all or any part of such person’s or entity’s business from the Company;
and     3.   The Grantee, whether on his or her own behalf or on behalf of any
other individual, partnership, firm, corporation, or business organization,
either directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person or entity
who is a potential customer, supplier, or vendor of the Company, or at the time
of the Grantee’s conduct was a potential customer, supplier, or vendor of the
Company within the previous 12 months, not to become a customer, supplier, or
vendor of the Company or to divert all or any part of such person’s or entity’s
business from the Company; and     4.   The Grantee’s association directly or
indirectly, as an employee, officer, director, agent, partner, stockholder,
owner, member, representative, financial contributor, or consultant, with any
Competitor.

9



--------------------------------------------------------------------------------



 



    With respect to the post-Retirement Restriction Period, the Restricted
Activities in D.2 and D.3 extend only to a customer, supplier, or vendor or
prospective customer, supplier, or vendor with respect to whom or whose business
the Grantee has or had Confidential Information (including without limitation
knowledge of or participation in a bid, proposal, or offer); and the Restricted
Activities in D.4 extend only to a (x) the performance by the Grantee, directly
or indirectly, of the same or similar activities the Grantee performed for the
Company prior to Retirement or such other activities that by their nature are
likely to lead to the disclosure of Confidential Information; and (y) that take
place anywhere in, or are directed at any part of, the Noncompetition Area. The
“Restricted Activities” do not extend to the Grantee’s investment in stock or
other securities of a Competitor listed on a national securities exchange or
actively traded in the over-the-counter market if he or she and the members of
his or her immediate family do not, directly or indirectly, hold more than a
total of 5% of all such shares of stock or other securities issued and
outstanding.

  E.   “Restriction Period” shall mean the period of the Grantee’s employment by
the Company and continuing through the date that is three years after the
Grantee’s Retirement.     F.   “Retirement” shall mean the Grantee’s voluntary
termination of employment or other service from the Company after the Grantee
has attained age sixty and completed at least ten years of continuous service
with the Company as of the date of termination or has attained age sixty-five
and completed at least five years of continuous service and in either event with
the express intent not to engage in any of the Restricted Activities after
termination, provided that the Grantee has provided the Committee at least one
year’s advance notice of such retirement.

10